 



Exhibit 10.4
Summary Compensation of Named Executive Officers
Executive Officers — Chief Operating Officers.
The Executive Committee of the Board of Directors set the base salaries and
performance bonus criteria of the Chief Operating Officers (“COOs”) in Table I
for fiscal year 2005. The Compensation Committee and the Board of Directors
subsequently ratified the compensation for the COOs. For fiscal 2005, the
Executive Committee has not taken any action that would increase the salary or
bonus payable to the three COOs of the Company beyond what was approved at the
beginning of the prior fiscal year.
Table I

                  Name   Office   Annual Base Salary Performance Bonus        
(Fiscal 2005)   Under the COO Bonus             Plan
Gordon D. Jones
  COO — West   $ 175,000     See Note 1
Thomas F. Noon
  COO — California   $ 175,000     See Note 1
George W. Seagraves
  COO — East   $ 175,000     See Note 1

    Note 1: Under the bonus plan for our COOs, Mr. Jones, Mr. Noon and
Mr. Seagraves each received a bonus payment based upon achieving certain
performance goals with respect to quarterly consolidated pre-tax income
applicable to their respective operating regions. These goals were set by the
Executive Committee of the Board of Directors at the beginning of the fiscal
year and the payments were subsequently ratified by the Board.

    In addition, each of our COOs may participate in two separate deferred
compensation plans. The first plan allows the executive to make voluntary income
deferrals. The second plan is a promise by the Company to pay retirement
benefits to the executive. If the executive is employed by the Company on the
last day of the current fiscal year (for example September 30, 2005), then the
Company will establish a liability to him equal to 10% of his annual base pay as
of first day of the current fiscal year (for example October 1, 2004). This
liability will accrue earnings in future years at a rate established by the
administrative committee.

